DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 - 16 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S. Patent No. 10,911,716 and U.S Patent No. 10,356,363.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S. Patent No. 10,911,716 and U.S Patent No. 10,356,363 and independent claims of the present application share the following: A system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices during a networked communication session, the system comprising: non-transitory processor readable media; at least one processor operatively coupled to the non-transitory processor readable media, wherein the non-transitory processor readable media have instructions that, when executed by the at least one processor, causes the at least one processor to perform the following steps: provide access to the networked communication session to each of the plurality of computing devices, wherein at least some of the computing devices respectively capture audio and video content via a microphone and 

Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 7-13, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mock et al (Pub. No.: US 2011/0254912 A1; hereinafter Mock) in view of Kristiansen et al (Pub. No.: US 2010/0333004 A1; hereinafter Kristiansen) 

               Consider claims 1, and 9, Mock clearly show and disclose a system for providing respectively customizable interactive audio/video content to each of a plurality of computing devices during a networked communication session, the system comprising: non-transitory processor readable media (paragraphs: 0053-0054); at least one processor operatively coupled to the non-transitory processor readable media, wherein the non-transitory processor readable media have instructions that, when executed by the at least one processor, causes the at least one processor to perform the following steps: provide access to the networked communication session to each of the plurality of computing devices, wherein at least some of the computing devices respectively capture audio and video content via a microphone and camera respectively operable with each of the at least some of the computing devices (paragraphs: 0023-0025); receive, from each of the at least some of the computing devices, the respective audio and video content (paragraphs:0026-0029); generate a composited interactive audio/video feed including at least one of the audio and video content received from each of the at least some computing devices during the networked communication session (paragraphs: 0026-0029, 0038); transmit to each of the plurality of computing devices during the networked communication session the composited interactive audio/video feed (paragraphs: 0027, 0039); periodically receive, from each of the at least some of the computing devices, updated respective audio and video content captured by the microphone and camera respectively operable with each of the at least some of the computing devices (paragraphs: 0055-0057 ); revise the composited interactive audio/video feed with at least one of the updated audio and video content received from each of the at least some computing devices during the networked communication session (paragraphs: 0057, 0059, 0068); and transmit to each of the plurality of computing devices during the networked communication session the revised composited interactive audio/video feed, thereby providing updated multi-camera and multi-microphone content to each of the plurality of computing devices during the network session (paragraphs:  Mock does not specifically teach the composited interactive audio/video feed. 
              In the same field of endeavor, Kristiansen clearly discloses the composited interactive audio/video feed (Kristiansen: abstract, paragraphs: 0022-0025, 0032). 
              Therefore, it would have been obvious to a person of ordinary skill in the art before the time the invention was made to incorporate the teaching of Kristiansen into teaching of Mock for the purpose of applying the same way of managing the drawing power for managing the power of audio/video communication (col. 10, lines 20-25).     
              
                 Consider claims 2 and 10, Mock and Kristiansen clearly shows the method and the system, wherein the non-transitory processor readable media have further instructions that, when executed by the at least one processor, causes the at least one processor to: detect a change in audio content from one of the computing devices; and revise the composited interactive audio/video feed by altering the format of some of the video content received from the one of the computing devices (Mock: paragraph: 0021,0059, fig. 4 and fig. 9; Kristiansen: 0023-0025, 0032)
                 Consider claims 3, and 11, Mock and Kristiansen clearly shows the method and the system, wherein the altered format includes enlarging the height and width of at least some of the revised composited interactive audio/video feed associated with the video content received from the one of the computing devices (Kristiansen: fig. 5, fig. 7, paragraph: 0032).
                 Consider claims 4, and 12, Mock and Kristiansen clearly show the method and the system, wherein the non-transitory processor readable media have further instructions that, when executed by the at least one processor, causes the at least one processor to: receive, from one the plurality of computing devices, information representing at least one video application ("vApp") that, when executed by the one computing device and/or at least one additional computing device, results in functionality, information and/or content to be provided  paragraph: 0027, 0029, 0030, and 0039; Kristiansen: 0023-0026 and claim 15).
                 Consider claims 5 and 13, Mock and Kristiansen clearly shows the method and the system, wherein the non-transitory processor readable media have further instructions that, when executed by the at least one processor, causes the at least one processor to: detect from each of the at least some of the computing devices a respective position of a pointer respectively associated with each of the at least some of the computing devices (Kristiansen: fig. 4); and provide, at corresponding locations in a gesture-based user interface configured with each of the at least one additional computing device, the received video content respectively received from each of the at least some of the computing devices (Kristiansen: fig. 4- fig. 5 and fig. 7).
                                          
                 Consider claims 7, and 15, Mock and Kristiansen clearly shows the method and the system, wherein at least one of the computing devices communicate on the networked communication session via one or more of Real Time Streaming Protocol, Web Real-Time Communication and/or hypertext transport protocol live streaming (Mock: paragraph: 0021, 0038, 0055 and fig. 4; Kristiansen: fig. 6 and fig.7).
                 Consider claim 8 and 16, Mock and Kristiansen clearly shows the method and the system, wherein the non-transitory processor readable media have further instructions that, when executed by the at least one processor, causes the at least one processor to: control the distribution of audio/video input from at least one of the first user computing device and each of  paragraph: 0055).       

4.         Consider Claims 6, and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mock et al (Pub. No.: US 2011/0254912 A1; hereinafter Mock) in view of Kristiansen et al (Pub. No.: US 2010/0333004 A1; hereinafter Kristiansen) and further in view of Grover et al (Pub. No.: US 2011/0044474 A1; hereinafter Grover)
            Consider claims 6, and 14, Mock and Kristiansen disclose the claimed invention above but lack teaching specifically clearly shows the method and the system, wherein the non-transitory processor readable media have further instructions that, when executed by the at least one processor, causes the at least one processor to: automatically adjust volume levels associated with each of the respective audio content received from each of the respective computing devices in the generated composited interactive audio/video feed and/or the revised composited interactive audio/video feed.
             In the same field of endeavor, Grover clearly discloses clearly shows the method and the system, wherein the non-transitory processor readable media have further instructions that, when executed by the at least one processor, causes the at least one processor to: automatically adjust volume levels associated with each of the respective audio content received from each of the respective computing devices in the generated composited interactive audio/video feed and/or the revised composited interactive audio/video feed (abstract fig. 4, labels: 400-408 and fig. 5).
              Therefore, it would have been obvious to a person of ordinary skill in the art before the time the invention was made to incorporate the teaching of Grover into teaching of Mock and Kristiansen for the purpose of adjusting the volume for each participant in the conference based on the participant profile for better communication.

Conclusion                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/Primary Examiner, Art Unit 2656